Name: Commission Regulation (EEC) No 174/81 of 22 January 1981 amending Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 81 Official Journal of the European Communities No L 20/ 13 COMMISSION REGULATION (EEC) No 174/81 of 22 January 1981 amending Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp Whereas the measures provided for in this Regulation are in accordance with the opinon of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 771 /74 is hereby replaced by the following : 'Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp (*), as last amended by Regulation (EEC) No 814/76 (2), and in particular Article 4 (5) thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 1308/70 introduced aid for flax mainly intended for the produc ­ tion of fibres ; whereas Commission Regulation (EEC) No 771 /74 (3), as last amended by Regulation (EEC) No 11 28/79 (4), lays down in Article 2 that flax shall mean flax produced from seeds of varieties listed in the Annex to the said Regulation ; Whereas that provision has the effect of disqualifying for aid new varieties of flax mainly intended for production of fibres and which are being studied by the authorities of the Member States with a view to entering them in the catalogue of varieties ; whereas this situation could discourage the development of new flax varieties ; whereas, in order to avoid that risk, the provision in question should be adapted ; Aid shall be granted for flax produced from seeds of varieties :  listed in the Annex, or  currently under study by the authorities of the Member States with a view to entering them in the catalogue of flax varieties mainly intended for production of fibres .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1981 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 146, 4 . 7 . 1970 , p . 1 . (2) OJ No L 94, 9 . 4 . 1976, p . 4 . (3 ) OJ No L 92, 3 . 4 . 1974, p . 13 . (4 ) OJ No L 140 , 8 . 6 . 1979 , p . 16 .